Per Curiam, delivered bv
Livingston T.
In arrest of judgment, several objections are taken to the declaration, two of which, according to decided cases are fatal.
That it should appear either from the words themselves, or from the pleadings, or be clearly intended, that at the time of publishing the words, there was a colloquium concerning the profession of the party of whom the slander is uttered, has been long and repeatedly settled. Nor is this form of declaring, if it comport with the fact, more difficult to pursue, than the one which has been adopted. If from the words here it may be inferred, or intended as we think it may, that there was a discourse concerning the plaintiff’s fitness for the office of member of the legislature, the declaration is entirely silent as to any conversation about his professional character ; and as his injury on this score forms a very essential part of the gravamen, and the damages are entire,a colloquium concerning his profession was absolutely necessary. For this omission judgments have been arrested, or the plaintiff in other stages of a suit defeated of his remedy. The reason assigned for the rule is, that unless the words appear to be spoken concerning one’s profession, office or trade, he cannot lose orbe discredited thereby. If this be thought by some not very satisfactory, it would be too much without shewing its palpable absurdity to shake so many authorities by permitting a looser mode of declaring at this day. Judgment must therefore be arrested.